Third District Court of Appeal
                               State of Florida

                        Opinion filed September 09, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-641
                           Lower Tribunal No. 15-763
                              ________________


                              CT Miami, LLC,
                                    Appellant,

                                        vs.

           Samsung Electronics Latinoamerica Miami, Inc.,
                                    Appellee.



     A non-final appeal from the Circuit Court for Miami-Dade County, John W.
Thornton, Judge.

     Bilzin Sumberg Baena Price & Axelrod LLP, and David Gersten, Jeffrey
Gutchess, Daniel Tropin, and Brandon Rose, for appellant.

      Holland & Knight LLP, and Rodolfo Sorondo, Jr., Alex M. Gonzalez, Israel
J. Encinosa, and Rebecca M. Plasencia, for appellee.


Before WELLS, ROTHENBERG, and SCALES, JJ.

      ROTHENBERG, J.
      CT Miami, LLC (“CT Miami”) appeals the trial court’s order denying its

motion to stay arbitration without an evidentiary hearing. Because we agree with

the trial court that CT Miami did not raise a substantial issue regarding the

agreement to arbitrate, we affirm the trial court’s ruling.

                           FACTUAL BACKGROUND

      Samsung Electronics Latinoamerica Miami, Inc. (“SELA”) is a Miami-

based subsidiary of the multi-national electronics and cell phone manufacturer,

Samsung Electronics, Ltd. (“Samsung”). CT Miami is an open-market distributor

of smart phones, meaning that CT Miami sells phones to wholesale and retail

establishments rather than cellular service providers like AT&T or T-Mobile.

      In 2009, CT Miami approached SELA to discuss wholesale open-market

distribution plans for many of SELA’s phones.                 After some preliminary

discussions, SELA’s vice president and sales manager at the time, Ernesto Piedra,

sent CT Miami an email stating: “[Prior] to any business deal we make, it is now

required we have an agreement in place.”          Piedra attached a document titled

“DISTRIBUTOR AGREEMENT” to that email and requested that CT Miami

finalize and sign the agreement.

      The Distributor Agreement is a form contract that establishes the general

terms of the relationship between the parties and sets expectations for future

dealings. The Distributor Agreement expressly defines the “Effective Date” of the



                                           2
contract as “the date on which all parties have signed and dated this Agreement,”

and it states that the contract will automatically renew yearly unless one party

gives the other thirty days’ written notice of its intent to cancel the agreement or

immediate written notice of termination upon the occurrence of certain conditions.

Finally, and most relevant to this case, the Distributor Agreement also contains an

arbitration clause stating that “any controversy or claim arising out of or relating to

this Agreement, or the breach thereof,” is to be resolved by arbitration

administered under the rules of the American Arbitration Association (“AAA”) in

Miami, Florida.

      As requested in Piedra’s email, CT Miami’s CFO, Randy Williams, filled in

the blanks in the Distributor Agreement with the appropriate information and then

signed, dated, and returned the Distributor Agreement to SELA via email on June

23, 2009.    CT Miami’s CEO, Samuel Ohev-Zion, sent an email to SELA in

September 2009 stating that CT Miami had never received a countersigned copy of

the Distributor Agreement from SELA, and he requested a copy for CT Miami’s

records. Apparently, SELA never signed the Distributor Agreement and never

provided CT Miami with a copy of the same. Nonetheless, the companies began

doing business together shortly after Williams signed the Distributor Agreement.

      The parties’ business agreement proved to be mutually beneficial or, more

accurately, wildly successful in the short term. Between June 2009 and summer



                                          3
2014, SELA and CT Miami transacted nearly $1 billion in open-market cell phone

sales together, with CT Miami dramatically increasing SELA’s open-market sales

in the region. However, in 2014, the public demand for the Galaxy S5 was

significantly less than either SELA or CT Miami had anticipated; the market retail

value of the Galaxy S5 fell to approximately $420 per unit; and CT Miami was

forced to sell the phones at a loss, resulting in a substantial hit to its overall

business.   Meanwhile, competing open-market distributors began selling the

phones at a lower price than CT Miami, which further reduced CT Miami’s profits.

Following this setback, CT Miami failed to pay SELA on several of the

outstanding invoices totaling, according to SELA, approximately $21 million.

      After CT Miami refused to pay its past-due invoices, SELA filed a

Statement of Claim and Demand for Arbitration with the AAA, citing the

Distributor Agreement as the operative contract between the parties and the

arbitration clause therein as a basis for the AAA’s jurisdiction over the dispute.

SELA claims that the Distributor Agreement was the sole contract governing the

parties’ long-term relationship.   There do not appear to be any alternative

documents governing the parties’ relationship,1 and several emails between

officers in both companies, along with CT Miami’s yearly financial statements, all


1  There are additional documents between the parties discussing specific
transactions and sales incentives, but none address the big-picture partnership or
sales relationship as the Distributor Agreement appears to do.

                                        4
reference the Distributor Agreement.2

      Thereafter, CT Miami filed an action in Miami-Dade County Circuit Court

alleging that it had not paid the past-due invoices because SELA had first breached

its agreement to provide price protection and make CT Miami whole in the event

of a soft market on any of SELA’s phones. CT Miami claims that the parties never

intended the Distributor Agreement to control the relationship and that they had

opted instead to reach short-term oral and email agreements on a per-deal basis.

CT Miami alleges that among these many oral agreements was one guaranteeing

that SELA would provide its products to CT Miami at the lowest prices and would

also provide price protection—meaning that SELA would partially or fully offset

any loss CT Miami took on the products it obtained from SELA—so that CT

Miami could continue to move a large volume of SELA’s cell phones at a very

small profit margin.

      CT Miami filed a motion to stay arbitration concurrently with its complaint,

alleging that the parties had never agreed to the terms of the Distributor Agreement

due to SELA’s failure to sign the document as required for execution, and thus,


2 CT Miami disputes that these emails and financial statements are referencing that
specific Distributor Agreement, claiming instead that the parties are speaking
generally of their oral agreement to have CT Miami distribute SELA’s products.
Further, CT Miami argues that any phrasing in the emails that appears to be quoted
from the Distributor Agreement is from its 2009 financial statements. In response
to that argument, we must borrow a legal term from negligence cases: “res ipsa
loquitur”—the emails speak for themselves.

                                         5
that there was no enforceable arbitration clause to make the disputes arbitrable. In

support of its motion to stay arbitration, CT Miami attached several documents and

emails between the parties discussing the mutually beneficial partnership between

the companies—which CT Miami cites as evidence of the oral agreements to

provide price protection and the lowest prices—along with two affidavits from

former SELA employees (employees that had left SELA to work at CT Miami)

averring that SELA officers had a practice of intentionally refusing to countersign

contracts such as the Distributor Agreement because they did not want to be bound

by a written contract.

      SELA filed a competing motion in the circuit court to stay the action and

compel arbitration, arguing that the Distributor Agreement was in fact the

operative contract and that, even without a countersignature, the parties’

subsequent communications and course of conduct proved that they both intended

to be bound by the Distributor Agreement. SELA’s motion specifically referenced

all the emails and financial statements that mentioned a “distributor agreement” or

quoted language from the 2009 Distributor Agreement CT Miami had signed.

      The trial court conducted a non-evidentiary hearing on the competing

motions to compel/stay arbitration. At the hearing, SELA continued to argue that

the Distributor Agreement was valid and that both parties’ claims had to be

submitted to arbitration. CT Miami argued that it had raised a substantial issue



                                         6
regarding whether the Distributor Agreement was ever formed and that, at the very

least, it was entitled to an evidentiary hearing. After the hearing, the trial court

ruled that the parties were bound by the Distributor Agreement, and thus, that the

parties had to submit their disputes to arbitration. The trial court finalized its

findings and conclusions in a written order that states:

              THIS CAUSE comes before the Court on Defendant Samsung
      Electronics Latinoamerica Miami, Inc.’s (“SELA”) Motion to Compel
      Arbitration and Stay Litigation and on Plaintiff CT Miami, LLC’s
      (“CT”) Motion to Stay Arbitration. The Court has reviewed the
      motions and all corresponding briefs, exhibits, and supporting
      affidavits. An expedited hearing was held on March 9, 2015.
              For the reasons set forth in the record, the Court makes the
      following determinations:
              1.    It is undisputed that SELA sent the distributor agreement
      containing the arbitration provision at issue (the “Distributor
      Agreement”) to CT and that CT signed the Distributor Agreement and
      sent it back to SELA.
              2.    The claims at issue fall within the scope of the arbitration
      provision in the Distributor Agreement and SELA has not waived its
      right to arbitrate pursuant to the arbitration provision.
              3.    CT has not overcome the presumption that the contract
      that CT signed is a valid and binding agreement to arbitrate. See
      Thompkins v. Lil’ Joe Records, Inc., 476 F.3d 1294, 1305 n.12 (11th
      Cir. 2007) (quoting Dodge of Winter Park, Inc. v. Morley, 756 So. 2d
1085, 1085-86: “Generally, it is enough that the party against whom
      the contract is sought to be enforced signs it.”); Dodge of Winter Park,
      Inc. v. Morley, 756 So. 2d 1085, 1085-86 (Fla. 5th DCA 2000)
      (holding that an arbitration agreement enforceable against party who
      signed the agreement even where the other party did not sign it
      because “[g]enerally, it is enough that the party against whom the
      contract is sought to be enforced signs it.”).
              4.    Furthermore, the Court finds based on the record before
      it, including, but not limited to, the Distributor Agreement signed by
      CT, email communications, and CT’s audited financial statements for
      2010, 2011, 2012 and 2013, that the parties performed in accordance


                                          7
      with the Distributor Agreement and in a manner consistent with the
      Distributor Agreement being a valid and binding agreement.
             5.     The Court finds, under the Federal Arbitration Act and
      the ICDR rules, that the arbitrator has the jurisdiction to make the
      determination on whether a valid arbitration clause exists.
             6.     Additionally, CT has not met its burden of establishing a
      substantial issue exists as to the making of the Distributor Agreement,
      and thus an evidentiary hearing and discovery is not necessary.
             7.     The Court finds that CT has not waived any future rights
      to challenge the arbitration at a later time.
             8.     The Court finds that CT’s participation in the pending
      arbitration thus far did not result in a waiver of any right it may have
      had to litigate (though the Court nonetheless denies CT’s Motion to
      Stay Arbitration and grants SELA’s Motion to Compel Arbitration for
      the separate reasons stated in this Order).
             9.     The Court further finds that if CT participates in the
      arbitration pending any appeal of this order that such participation will
      not be deemed a waiver of its right to object to the arbitration.
             Accordingly, it is ORDERED AND ADJUDGED that CT’s
      Motion to Stay Arbitration is DENIED, and SELA’s Motion to
      Compel Arbitration and Stay Litigation is GRANTED. This litigation
      is hereby stayed and the Court reserves jurisdiction for further
      proceedings including motions to enforce an arbitral award.

      CT Miami appeals the trial court’s order on several bases. First, CT Miami

argues that the trial court has exclusive jurisdiction to determine whether an

agreement was reached between the parties such that an enforceable arbitration

clause exists, and the trial court erred by punting on this issue and allowing the

arbitrator to decide. Second, CT Miami argues that the trial court erred by making

its findings without conducting an evidentiary hearing.

      We agree with CT Miami that it is the exclusive province of the trial court to

determine the validity of an agreement to arbitrate, and thus, paragraph (5) of the



                                         8
trial court’s order was error. The validity of the arbitration provision is, however,

not at issue. Rather, CT Miami claims that no binding agreement exists because

SELA never executed the Distributor Agreement. Because we find that the trial

court correctly ruled that CT Miami has not presented a substantial issue regarding

the formation of the Distributor Agreement, and thus a binding contract had been

formed, we conclude that the trial court did not err by ordering the parties to

arbitration.

                                    ANALYSIS

      While we review a trial court’s ruling on a motion to compel arbitration de

novo, DFC Homes of Fla. v. Lawrence, 8 So. 3d 1281, 1282 (Fla. 4th DCA 2009),

we are mindful that arbitration provisions are favored by the courts and that all

doubts should be resolved in favor of arbitration, Mendez, Jr. v. Hampton Court

Nursing Ctr., LLC, 140 So. 3d 671, 674 (Fla. 3d DCA 2014). The parties agree

that the arbitration clause in this case is governed by the Florida Arbitration Code,

chapter 680, Florida Statutes (2009) (“FAC”), rather than the Federal Arbitration

Act (“FAA”).3 Moreover, although the FAC was revised substantially in 2013, the

3 It is unclear whether CT Miami and SELA conducted their business wholly
within the state of Florida, in which case the FAC would undoubtedly control, or
whether their transactions included interstate commerce. To the extent the contract
affects interstate commerce in Florida, it is governed by both the FAC and the
FAA. Shotts v. Winter Haven, Inc., 86 So. 3d 456, 461 (Fla. 2011). Although
both state and federal arbitration acts apply to such clauses, the FAC governs the
proceedings to the extent it does not directly conflict with the FAA. Id. at 463-64.
The sections of the FAC and FAA relevant to the determination of this appeal,

                                         9
parties correctly agree that the pre-2013 version of the statute applies because the

contract at issue was drafted and signed in 2009. See § 682.013, Fla. Stat. (2015)

(providing that the 2013 Revised FAC governs agreements to arbitrate made on or

after July 1, 2013, and that other agreements shall be governed by the applicable

law existing at the time the parties entered into the agreement). We now apply

these legal principles to the disputed issues.

   I.      Whether the trial court or arbitrator should decide whether an
           agreement was formed.

        The first issue is whether the arbitrator or the trial court should determine

whether the parties entered into an agreement to arbitrate when one of the parties

disputes that the contract containing the arbitration provision was ever reached in

the first place. We hold that this particular issue is exclusively within the province

of the trial court, not the arbitrator.

        “Under both federal statutory provisions and Florida’s arbitration code, there

are three elements for courts to consider in ruling on a motion to compel arbitration

of a given dispute: (1) whether a valid written agreement to arbitrate exists; (2)

whether an arbitrable issue exists; and (3) whether the right to arbitration was

waived.” Seifert v. U.S. Home Corp., 750 So. 2d 633, 636 (Fla. 1999); Truly


however, are “virtually identical,” Rowe Enters. v. Int’l Sys. & Elecs. Corp., 932
So. 2d 537, 539 (Fla. 1st DCA 2006) (quoting Merrill Lynch Pierce Fenner &
Smith, Inc. v. Melamed, 425 So. 2d 127, 128 n.4 (Fla. 4th DCA 1982)), so the
determination is not dispositive of the case at bar.

                                          10
Nolen of Am., Inc. v. King Cole Condo. Ass’n, 143 So. 3d 1015, 1016-17 (Fla. 3d

DCA 2014). The parties agree that SELA has not waived its right to arbitrate and

that their dispute is subject to the arbitration provision if the contract and that

provision are valid. Thus, the only issue presented by this appeal is the first of

those elements:     whether a valid written agreement to arbitrate exists.         The

question of which decision-maker (the trial court or the arbitrator) should

determine whether a valid agreement exists would appear on its surface to be a

simple one, but the case law from federal and Florida courts makes that

determination somewhat difficult. Some challenges to a contract containing an

arbitration provision or the arbitration provision itself are to be decided by the trial

court, and others are to be decided by the arbitrator.

      The United States Supreme Court has written extensively on this issue,

albeit in reference to the FAA, not the FAC. For example, in Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440 (2006), the Court addressed a challenge to

an arbitration agreement in a Florida contract based on a party’s allegations that

the contract itself was illegal and void as a matter of public policy. Id. at 442. The

Court expressly noted and addressed the following types of challenges to

arbitration agreements: (1) challenges to the validity of the agreement to arbitrate,

id. at 444, which must be decided by the trial court, id. at 445-46; and (2)

challenges to the contract as a whole, either on a ground that directly affects the



                                          11
entire agreement (e.g., the agreement was fraudulently induced), or on the ground

that the illegality of one of the contract’s provisions renders the whole contract

invalid, id. at 444, which should be decided by the arbitrator, id. at 445-46. The

Court, however, also identified a third type of challenge to an arbitration

agreement or contract—“whether any agreement between the alleged obligor and

obligee was ever concluded”—and expressly reserved ruling on which decision

maker was to decide such a challenge. Id. at 444 n.1. The Court reaffirmed the

validity of these three categories of challenge in its more-recent decision of Rent-

A-Center, West, Inc. v. Jackson, 561 U.S. 63, 70, 70 n.2 (2010); see also Rowe,
932 So. 2d at 539 (inferring from the above-cited United States Supreme Court

decisions that there are three categories of challenges to an arbitration agreement).

      We therefore conclude that there are three categories of challenge to an

arbitration clause: (1) a challenge specific to the arbitration provision itself; (2) a

challenge to the contract as a whole that would invalidate the contract after an

agreement has been reached, such as fraud, duress, or a contractual provision

(other than the arbitration provision itself) that is contrary to public policy, see

Shotts, 86 So. 3d at 480-81 (holding that the trial court, not the arbitrator, must

decide a challenge to an arbitration provision based on public policy); and (3) a

challenge to the contract as a whole that alleges there was never an agreement

between the parties to form a contract (and therefore no agreement to form the



                                          12
arbitration clause contained therein) in the first place.

      To date, the United States Supreme Court has not expressly ruled whether

that third category should be decided by the trial court or the arbitrator, but lower

court decisions—both state and federal—have largely agreed that this third

category must be decided by the trial court. See, e.g., Chastain v. Robinson-

Humphrey Co., 957 F.2d 851, 854 (11th Cir. 1992) (holding that the trial court

must determine whether there was an agreement to arbitrate when the party

contesting arbitration claimed she had never signed the contract or intended to be

bound); Lepisto v. Senior Lifestyle Newport Ltd. P’ship, 78 So. 3d 89, 93 (Fla. 4th

DCA 2012) (“[I]t is for a court, not an arbitrator, to decide in the first instance

whether a party signed a contract and assented to its terms.”); Rowe, 932 So. 2d at

539 (holding that the trial court must determine whether there was ever an

agreement when the party resisting arbitration alleged that its signature was a

forgery); Bank of the Ozarks, Inc. v. Walker, 434 S.W.3d 357, 360-61 (Ark. 2014)

(holding that the trial court must determine whether an agreement to arbitrate was

reached when several contracts the subject of a class action allegedly did not

contain an arbitration provision); Texas La Fiesta Auto Sales, LLC v. Belk, 349
S.W.3d 872, 881-82 (Tex. Ct. App. 2011) (holding that the trial court must

determine whether a subsequent contract superseded and invalidated a prior

contract containing an arbitration provision).



                                           13
      We agree with and join the above holdings due to their undeniable logic.

Arbitrators have no inherent authority over a dispute or the parties to that dispute;

the only authority vested in the arbitrator is that contractually designated in the

parties’ agreement. Thus, in the absence of an agreement to allow the arbitrator to

decide the dispute, the arbitrator has no authority to determine anything. See

Chastain, 957 F.2d at 854 (“If a party has not signed an agreement containing

arbitration language, such a party may not have agreed to submit grievances to

arbitration at all.”). Thus, we hold that challenges to either party’s agreement to

the contract in the first instance are exclusively to be determined by the trial court

and that, when raised, such challenges must be decided by the trial court before

arbitration can be compelled.

      CT Miami’s challenge in this case undeniably falls into this third category of

challenge; it is claiming that no contract exists due to SELA’s failure to sign the

Distributor Agreement. Thus, the trial court was legally required to rule on this

issue before compelling the parties to arbitration. The trial court’s finding in

paragraph 5 of the order (that under the FAA and ICDR rules, the arbitrator can

decide whether a valid arbitration clause exists) is legally incorrect. Additionally,

to the extent that paragraph 7 of the trial court’s order (finding that CT Miami has

not waived future rights to challenge the arbitration) is meant to allow CT Miami

to relitigate that issue before the arbitrator, it is also legally incorrect. The trial



                                          14
court must determine whether an agreement to arbitrate exists before compelling

arbitration; only those defenses that may invalidate the contract post-agreement

may be arbitrated. The trial court’s erroneous findings in paragraphs 5 and 7 of the

order do not, however, necessarily mandate reversal if the trial court also correctly

ruled that there was in fact a valid agreement to arbitrate. We turn now to that

issue.

   II.      Whether the trial court correctly found that an agreement to
            arbitrate had been reached without conducting an evidentiary
            hearing.

         As explained above, if the trial court had simply deferred ruling on the

contract formation issue as CT Miami avers, we would have reversed its decision

compelling arbitration and remanded for an evidentiary hearing because that

determination is exclusively vested in the trial court, not the arbitrator. That,

however, is not what happened. The trial court ruled that the parties entered into a

binding contract containing an arbitration provision.      Thus, if the trial court

correctly ruled that the parties entered into a binding contract containing an

arbitration provision, and that finding was properly reached without an evidentiary

hearing, we may affirm despite the erroneous conclusion in paragraph 5 of the

order. Cf. State Farm & Cas. Co. v. Levine, 837 So. 2d 363, 365 (Fla. 2002)

(holding that a trial court order reaching the right result with erroneous or

incomplete reasoning can be affirmed under the “tipsy coachman” doctrine so long



                                         15
as the alternative ruling is supported by the record before the trial court);

Robertson v. State, 829 So. 2d 901, 906-07 (Fla. 2002) (“This longstanding

principle of appellate law, sometimes referred to as the ‘tipsy coachman’ doctrine,

allows an appellate court to affirm a trial court that ‘reaches the right result, but for

the wrong reasons’ so long as ‘there is any basis which would support the

judgment in the record.’ (quoting Dade Cnty. School Bd. v. Radio Station WQBA,

731 So. 2d 638, 644 (Fla. 1999)).4 We turn to each of these issues in turn.

          a. The trial court made specific findings that an agreement to
             arbitrate had been reached.

      The trial court did not simply defer ruling on the issue of whether the

Distributor Agreement was a binding contract. Although we conclude that the trial

court’s finding in paragraph 5 of the order was legally infirm—as was paragraph 7

to the extent it allows the arbitrator to rehear the issue of contract formation—it

also made a specific finding that the agreement was valid and binding for several

reasons. First, in paragraph 3 of the order, the trial court specifically ruled, with

supporting citations to both federal and Florida decisions: “CT [Miami] has not

4 The “tipsy coachman” doctrine is most often applied when a lower court applies
reasoning that is completely incorrect, yet reaches the right result in the eyes of a
reviewing court that supplies the correct alternative theory. In this case, the trial
court ostensibly supplied its own alternative theories: It ruled that the contract was
a valid and binding agreement and, just to be safe, also found that the arbitrator
could take another look at it. We believe the “tipsy coachman” rule of appellate
efficiency applies with equal (or likely even greater) force when the trial court is
more akin to a “cautious coachmen” that reaches the correct result while supplying
two alternative bases for the ruling, only one of which is legally accurate.

                                           16
overcome the presumption that the contract that CT [Miami] signed is a valid and

binding agreement to arbitrate.” The trial court buttressed that finding by making

an additional finding in paragraph 4 that

      based on the record before it, including, but not limited to, the
      Distributor Agreement signed by CT [Miami] email communications,
      and CT[ Miami’s] audited financial statements for 2010, 2011, 2012
      and 2013, that the parties performed in accordance with the
      Distributor Agreement and in a manner consistent with the Distributor
      Agreement being a valid and binding agreement.

If the trial court had merely ruled that the arbitrator should decide the issue as CT

Miami claims, it would not have made these specific factual findings.

      Moreover, these findings were not couched in terms of deference to the

arbitrator. If we remove the erroneous legal conclusions from paragraphs 5 and 7

of the order, the order stands independently as an order granting SELA’s motion to

compel arbitration based on the specific factual findings that a legal and binding

contract was formed. Thus, the trial court did in fact find that the parties reached

an agreement. The only issue left to resolve is whether the trial court had the

authority to make such findings without the benefit of an evidentiary hearing.

         b. The trial court was not required to conduct an evidentiary
            hearing where no “substantial issue” regarding the contract’s
            validity was raised.

      CT Miami’s final point on appeal is that the trial court was statutorily

required to conduct an evidentiary hearing before ruling that the Distributor

Agreement is a valid and binding agreement over CT Miami’s protestations. CT


                                            17
Miami would be correct if it had raised a “substantial issue” regarding the making

of the agreement, but we agree with the trial court that it did not.

      Section 682.03(1) of the pre-2013 Florida Statutes provides:

             A party to an agreement or provision for arbitration subject to
      this law claiming the neglect or refusal of another party thereto to
      comply therewith may make application to the court for an order
      directing the parties to proceed with arbitration in accordance with the
      terms thereof. If the court is satisfied that no substantial issue
      exists as to the making of the agreement or provision, it shall
      grant the application. If the court shall find that a substantial
      issue is raised as to the making of the agreement or provision, it
      shall summarily hear and determine the issue and, according to
      its determination, shall grant or deny the application.

(emphasis added).      Although the statute requires only that the trial court

“summarily hear and determine the issue,” id., decisions from the other district

courts of appeal have clarified that a trial court should conduct an evidentiary

hearing when a substantial issue regarding contract formation is raised, e.g.,

Crystal Motor Car Co. of Hernando, LLC v. Bailey, 24 So. 3d 789, 791 (Fla. 5th

DCA 2009); Rowe, 932 So. 2d at 541-42; Tandem Health Care of St. Petersburg,

Inc. v. Whitney, 897 So. 2d 531, 532 (Fla. 2d DCA 2005); Melamed, 425 So. 2d at

128. The question then becomes, “What constitutes a ‘substantial issue?’”

      In Chastain—which was cited with approval in Rowe, 932 So. 2d at 540-

41— the Eleventh Circuit Court of Appeals held:

       “To make a genuine issue entitling the [party seeking to avoid
      arbitration] to a trial by jury [on the arbitrability question], an
      unequivocal denial that the agreement had been made [is] needed, and


                                          18
      some evidence should [be] produced to substantiate the denial.”

Chastain, 957 F.2d at 854 (quoting T&R Enters. v. Continental Grain Co., 613
F.2d 1272, 1278 (5th Cir. 1980)). Florida cases have not so clearly elucidated a

standard, but they all seem to echo Chastain’s reasoning by agreeing that to raise a

“substantial issue” requiring an evidentiary hearing, a party must identify factual

disputes that, if resolved in its favor, would compel a different result.       See

Wallshein v. Shugarman, 50 So. 3d 89, 92 (Fla. 2010) (holding that the trial court

did not need to conduct an evidentiary hearing when the dispute could be resolved

as a matter of law); Linden v. Auto Trend, Inc., 923 So. 2d 1281, 1283 (Fla. 4th

DCA 2006) (“In this case, at the hearing on the motion to compel arbitration,

Linden’s attorney failed to specify any issue that required an evidentiary

hearing.”); Affinity Internet, Inc. v. Consolidated Credit Counseling Servs., Inc.,

920 So. 2d 1286, 1289 (Fla. 4th DCA 2006) (“No evidentiary hearing was required

because no factual issues were in dispute and the issue of whether a valid

arbitration agreement existed was a matter of law.”); Proper v. Don Connolly

Constr. Co., 546 So. 2d 758, 759-60 (Fla. 2d DCA 1989) (holding that a trial court

need not conduct an evidentiary hearing on a motion to compel or stay arbitration

if it can determine the issue as a matter of law after inspecting the relevant

documents and affidavits and listening to argument on the issues).

      In this case, the following facts are undisputed. SELA sent an email to CT



                                        19
Miami stating in no uncertain terms that CT Miami had to sign the Distributor

Agreement before SELA would agree to do business with it. The Distributor

Agreement contains an arbitration provision requiring the parties to arbitrate any

dispute arising from their relationship.     The appropriate designated corporate

officer from CT Miami signed that Distributor Agreement and returned it to CT

Miami. Shortly after CT Miami signed that Distributor Agreement, the parties

began conducting business together. They continued conducting business together

for approximately five years in conformity with the terms of the Distributor

Agreement.    Several references are made to a “distributor agreement” in CT

Miami’s financial statements and emails, and many of these references are

accompanied by apparent quotes or paraphrases from the Distributor Agreement.

      These undisputed facts raise a nearly insurmountable presumption that the

Distributor Agreement is a binding agreement and that the arbitration clause is

therefore valid. First, a document executed by the party against whom the contract

is sought to be enforced is presumptively valid even in the absence of the enforcing

party’s signature where the events surrounding the contract’s execution support a

valid contract. Dodge of Winter Park, Inc. v. Morley, 756 So. 2d 1085, 1085-86

(Fla. 5th DCA 2000) (holding that a seller could enforce an arbitration provision

against a buyer even though only the buyer had signed the provision); see also

Gateway Cable T.V., Inc. v. Vikoa Constr. Corp., 253 So. 2d 461, 463 (Fla. 1st



                                        20
DCA 1971) (“A contract may be binding on a party despite the absence of a

party’s signature. The object of a signature is to show mutuality or assent, but these

facts may be shown in other ways, for example, by the acts or conduct of the

parties.”).

Additionally, “[a] contract is binding, despite the fact that one party did not sign

the contract, where both parties have performed under the contract.” Integrated

Health Servs. of Green Briar, Inc. v. Lopez-Silvero, 827 So. 2d 338, 339 (Fla. 3d

DCA 2002); see also Alterra Healthcare Corp. v. Bryant, 937 So. 2d 263, 270 (Fla.

4th DCA 2006) (holding that a trial court correctly determined an agreement was

binding despite one party’s failure to sign the document where the parties

performed under the terms of the contract). The undisputed facts that CT Miami

signed the contract and performed in conformity with that contract, thereby

receiving substantial financial gain, allowed the trial court to find that the

agreement was binding unless CT Miami was able to raise factual disputes that

called the validity of the agreement into question.

       To meet its burden of establishing a “substantial issue” regarding the

contract formation, CT Miami simply denied that the parties had intended to be

bound by the Distributor Agreement (a legal conclusion), denied that any

references to a “signed distributor agreement” were to the Distributor Agreement

(a very dubious claim, as noted above), and alleged that all the parties’ transactions



                                         21
were governed by independent agreements (an allegation consistent with the

Distributor Agreement). None of these allegations were substantiated with any

evidence despite hundreds of pages of documents being attached to its motion to

stay arbitration. The only factual dispute substantiated by the record, in the form

of two signed affidavits, is CT Miami’s claim that SELA intentionally failed to

sign certain documents so that SELA would not be bound by them in the future.

This factual claim, however, even if true, is completely irrelevant to the trial

court’s determination.

      The trial court specifically found in its written order that CT Miami had not

met its burden of establishing a substantial issue regarding the making of the

Distributor Agreement, and that an evidentiary hearing was therefore unnecessary.

We agree with this ruling, and echo the trial court’s statement to counsel during the

hearing on the motion to compel/stay arbitration: “You know, having said that, I

have to say Mr. Gutchess, that was an excellent argument but you are not a miracle

maker. You can’t change the facts, and I just find that the facts are not sufficient to

overcome a signed agreement under the circumstances in this case.”

      The “[s]peedy resolution of disputes is the raison d’etre of arbitration,”

Melamed, 425 So. 2d at 128, so it would be completely nonsensical to require an

evidentiary hearing and full discovery on an issue that the trial court can easily

resolve as a matter of law. Thus, we hold that the trial court did not err by failing



                                          22
to conduct an evidentiary hearing.

                                   CONCLUSION

      The trial court erred in this case by making an alternative holding that the

arbitrator, not the trial court, could rule on the issue of whether the parties had ever

assented to a contract containing an arbitration clause. Unlike other contractual

defenses pertaining to the entire contract, this third category of challenge regarding

whether an agreement was ever consummated in the first place is to be decided

exclusively by the trial courts. Despite this error, the trial court went on to make

all the requisite factual findings that an agreement had indeed been reached

between the parties, and it correctly granted SELA’s motion to compel arbitration

on that basis.    There was no need for an evidentiary hearing on whether an

agreement had been reached due to the undisputed facts and overwhelming

evidence establishing an agreement between the two parties where CT Miami’s

allegations and evidence challenging that finding were either unsupported or

irrelevant.

      Affirmed.




                                          23